Citation Nr: 1003688	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-10 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under 
38 U.S.C.A. Chapter 30 (Montgomery GI Bill benefits).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to May 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to education benefits under the Montgomery GI 
Bill.    


FINDINGS OF FACT

1.  The Veteran served on active duty with the United States 
Army from September 23, 1997, to May 20, 2000, for a period 
of 2 years, 7 months and 28 days. 

2.  The Veteran's character of discharge was honorable and 
the Veteran was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with the performance of duty. 

3.  The Veteran's obligated period of service was three 
years. 


CONCLUSION OF LAW

The requirements for VA educational assistance under 
38 U.S.C.A. Chapter 30, have not been met.  38 U.S.C.A. §§ 
3011 (West 2002); 38 C.F.R. § 21.7042(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The governing legal criteria, as pertinent to this particular 
case, specify that a Veteran is eligible for educational 
assistance benefits pursuant to Chapter 30 if he (1) after 
June 30, 1985, first becomes a member of the Armed Forces; 
(2) serves at least three years of continuous active duty in 
the Armed Forces if the obligated period of service is three 
years or more; and (3) is discharged from active duty with an 
honorable discharge.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 
21.7042(a). 

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he is discharged or released from active duty for 
certain specified reasons.  Those reasons include when an 
individual is discharged or released from active duty for (1) 
a service-connected disability; (2) for a medical condition 
which preexisted service on active duty and which VA 
determines is not service-connected; (3) discharge or release 
under 10 U.S.C.A. § 1173 (hardship discharge); (4) for 
convenience of the Government; (5) involuntarily for the 
convenience of the Government as a result of a reduction in 
force; or (6) for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty.  38 U.S.C.A. § 3011(a) 
(1) (A) (ii); 38 C.F.R. § 21.7042(a)(5). 

In this case, the evidence reflects that the Veteran had an 
obligated period of service of three years as shown in the 
Chapter 30 DOD Data Record in the file.  The evidence further 
shows that the Veteran only served for 2 years, 7 months, and 
28 days.  The service records show that although the 
character of the Veteran's discharge was upgraded to 
honorable, the Veteran was not discharged from active duty 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government, involuntarily for convenience 
of the Government as a result of a reduction in force, or for 
a physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with the performance of duty.  Instead, 
the Veteran's separation reason was misconduct as shown on 
his DD Form 214, Certificate of Release or Discharge from 
Active Duty.  Therefore, the Veteran did not satisfy the 
requirements of 38 U.S.C.A. § 3011(a), because he did not 
serve the three years of his obligated enlistment term.  
Therefore, he is not eligible for Chapter 30 education 
benefits. 

The Board is bound by the service department's determination 
for the reason of the Veteran's separation from the military 
and is not at liberty to change such determination.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, in light of 
the foregoing, the Veteran is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3011(a). 

The Board has carefully considered the contentions advanced 
by the Veteran in this case.  However, the legal criteria 
governing eligibility for educational assistance benefits 
under 38 U.S.C.A. Chapter 30 are quite specific.  There is 
simply no legal basis to find the Veteran eligible for 
educational assistance benefits under 38 U.S.C.A. Chapter 30.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The Board finds that the preponderance of 
the evidence is against the claim and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant 

The Board has considered whether the provisions regarding 
duties to notify and assist claimants are applicable in this 
case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, there are some claims to which 
those duties do not apply.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  Those duties to notify and assist apply only to 
claims under 38 U.S.C. Chapter 51.  Sims v. Nicholson, 19 Vet 
App 453 (2006).  This case involves benefits claimed under 38 
U.S.C. Chapter 30 rather than under 38 U.S.C. Chapter 51.  
Consequently, the Board is not required to address any 
efforts to comply with the duties to notify and assist with 
respect to this issue.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to educational assistance benefits under 
38 U.S.C.A. Chapter 30 (Montgomery GI Bill benefits) is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


